ACCEPTED
                                                                      14-15-00101-CV
                                                      FOURTEENTH COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                 6/9/2015 10:14:56 AM
                                                                CHRISTOPHER PRINE
                                                                               CLERK


                   No. 14-15-00101-CV
                                                   FILED IN
                                            14th COURT OF APPEALS
                                                HOUSTON, TEXAS
RICARDO G. CEDILLO, JASON C. ZEHNER, J. RUSSELL   DAVIS,
                                            6/9/2015 10:14:56 AM
    and DAVIS, CEDILLO & MENDOZA, INC., Appellants, Clerk A. PRINE
                                            CHRISTOPHER


   v. IMMOBILIERE JEUNESS ESTABLISSEMENT, Appellee.




      APPELLANTS’ ORAL ARGUMENT EXHIBITS
                 Timeline – IJE v. Davis, Cedillo, & Mendoza Inc. et al.


2012
       August 12           Case filed                                         (CR9)
       September 17        DCM files Original Answer Subject to Motion        (CR42)
                           to Transfer Venue
       November 2          Motion to Transfer Venue denied                    (CR262)

2013

       January 18          DCM issues written discovery to Plaintiffs         (CR1654;
                                                                              CR1642)
       January 24          Plaintiffs issue written discovery to DCM          (CR1620;
                                                                              CR1631)
       February 26         DCM files Motion for Abatement                     (CR 265)
       March 8             Motion for Abatement granted, case abated          (CR 312)
       March 14            Plaintiffs file Motion to Clarify Ruling on        (CR 313)
                           Abatement
       April 5             Court issues revised order granting Motion for     (CR 343)
                           Abatement
       June 5              Plaintiffs file Motion to Reconsider and/or Lift   (CR 346)
                           Abatement
       July 12             Court denies Motion to Reconsider                  (CR 375)
       July 30             Plaintiffs file Second Motion to Reconsider and    (CR 378)
                           Lift Abatement
       August 12           Court denies Second Motion to Reconsider           (CR 639)
       September 4         Plaintiffs file Petition for Writ of Mandamus      (CR 641)

2014

       February 6          Court of Appeals issues order affirming            (CR 1356)
                           abatement as to IJE and reversing it as to 9.2
                           Louetta and 29 Kuykendahl
       February 26         Court issues Amended Order on Abatement            (CR 1377)
       June 27             IJE registers to do business in Texas              (CR 1434)
       July 16             Plaintiffs file Motion to Lift Abatement           (CR 1428)
       August 15           Court lifts abatement                              (CR 1439)
       September 4         Court issues docket control order                  (CR 1440)
       December 5          DCM files Motion to Compel Arbitration             (CR 1463)